Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 15, 2019

                                            No. 04-19-00706-CV

       IN RE MORNINGSIDE MINISTRIES d/b/a Morningside Ministries at the Manor

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

       On October 14, 2019, relator filed a petition for writ of mandamus and a motion for
temporary relief pending final resolution of the petition for writ of mandamus. After considering
the petition and the record, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). The
motion for temporary relief is denied as moot. This court’s opinion will issue at a later date.

           It is so ORDERED on October 15, 2019.


                                                             _________________________________
                                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2019.



                                                             ___________________________________
                                                             LUZ ESTRADA,
                                                             Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 2018CI23481, styled Eugene A. Davis, et al. v. Alamo Mobile X Ray &
EKG Services, Inc., et al., pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Laura
Salinas presiding.